Title: To James Madison from Joseph Jones, 6 July 1787
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 6th. July 1787
I have your letter of the 26th. ult. The Post preceding the arrival of yours brought a letter from the Governor, inclosing Mr. Wythes resignation, when the filling the vacancy made by that Gentlemans departure from Convention was considered, and determined by the Executive to be unnecessary. The length of time the Convention had been seting, and the representation of the State then attending, being within one of the number at first appointed, and these Gentlemen of established Character and approved abilities—were considerations that I believe had weight and governed the determination. Had the supplying Mr. Wythes place been thought necessary, I have no doubt Mr. Corbins well known abilities, and his being on the Spot, wod. have pointed him out to the Executive as a proper person. It is supposed by some Doctr. M.Clurg will soon retire. Should that be the case and the other Gentlemen remain I am inclined to think from what formerly passed at the Board, they will be deemed a representation competent to the great objects for which they were appointed.
If the Mass: Assembly should pursue such measures as from the specimens you mention there is reason to fear they will, the example may probably prove contagious and spread into New Hampshire, whereby the eastern politics will become formidable, and from the principles which appear to govern them and the number of adherents, pernicious consequences are to be apprehended.
Tobacco still rises. The price now current will nearly bring us what the State allowed and it is probable by next Thursday the day we have fixed for the Sale we shall find purchasers giving a price for all the upland Tobacco at least equal to if not higher than the State price. Although the Treasury board refused to take the Tobacco at the State price, we have been applied to this day by Hopkins to postpone the Sale untill he can apply to and be directed by them what to do, or allow him to bid for the Tobacco to the amount of the Bills on him wch. he says is about 25000 dols. All circumstances considered we have agreed he may purchase to the amount of 4000 £. to be considered as Specie, and to be accompanied with the proper proportion of indents under the requisition of 85. Yr. friend
J Jones
